Citation Nr: 0825971	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for status post left 
medial meniscectomy/total knee arthroplasty, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
October 2007.  A transcript of the hearing is in the claims 
folder.  

The appeal was remanded by the Board in December 2007 for 
further development.


FINDINGS OF FACT

1.  For the period from December 18, 2003 to February 19, 
2004, the veteran's status post left medial 
meniscectomy/total knee arthroplasty was manifested by no 
instability or subluxation, and noncompensable limitation of 
motion.

2.  For the time period from April 1, 2005, to the present, 
the residuals of a total left knee replacement have been 
manifested by no instability or subluxation, and extension to 
0 degrees and flexion to 100 degrees, without severe painful 
motion or weakness, and no ankylosis.


CONCLUSIONS OF LAW

1.  For the time period from December 18, 2003 to February 
19, 2004, the criteria for an evaluation in excess of 20 
percent for status post left medial meniscectomy/total knee 
arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 
(2007).

2.  For the time period from April 1, 2005, the criteria for 
an evaluation in excess of 30 percent for residuals of a 
total left knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5055, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a total left 
knee replacement warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321 and Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Prior to his total left knee replacement, the veteran's left 
knee disability was evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5258 for dislocated 
semilunar cartilage.  This is the highest rating available 
under this diagnostic code.  

The veteran's left knee disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  Under the provisions of this code, for one year 
following implantation of knee prosthesis for service-
connected knee disability, a 100 percent rating is assigned, 
followed thereafter by a 60 percent schedular rating when 
there are chronic residuals consisting of severe painful 
motion or weakness or by a minimum rating of 30 percent 
rating.

Diagnostic Code 5010, traumatic arthritis, directs that the 
evaluation of arthritis be conducted under Diagnostic Code 
5003, which states that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee is evaluated at 60 percent if in flexion at an 
angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2007).  If in flexion between 20 and 45 degrees, 
the evaluation is 50 percent.  Ibid.  If in flexion between 
10 and 20 degrees, the evaluation is 40 percent.  Id.  
Ankylosis in a favorable angle in full extension or in slight 
flexion between 0 degrees and 10 degrees.  Id.

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2007).

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion and requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate 
knee or ankle disability, a 20 percent evaluation is 
warranted; and with slight knee or ankle disability, a 10 
percent evaluation is warranted.  Id.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In December 2003, the veteran filed a claim for an increased 
evaluation for his status post left medial meniscectomy/total 
knee arthroplasty which was rated as 20 percent disabling 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5258, dislocated 
semilunar cartilage.  In an April 2004 rating decision, the 
RO granted a temporary 100 percent evaluation for post-
traumatic chondromalcia status post, left medial 
meniscectomy, status post, total knee replacement effective 
February 20, 2004, the day of the surgery for this condition.  
A minimum evaluation of 30 percent was assigned effective 
April 1, 2005, the date which is the first of the month 
following one month of convalescence due to surgical or other 
treatment for a service connected disability, and one year 
with a total evaluation following implantation of a 
prosthesis.  

At a March 2003 VA examination, it was noted that in January 
2003, the veteran underwent an arthroscopic evaluation of his 
left knee and was still in the postoperative period.  He was 
told by his doctor that the only thing left to do would be a 
total knee replacement whenever he was ready.

The examination showed range of motion was 15 degrees of 
flexion contracture and would flex further to 95 degrees.  
There was synovial edema but no effusion.  He had 15 degrees 
of varus deformity also.  The ligaments appeared stable; 
however, just range of motion results in popping and 
cracking.  

VA outpatient treatment records dated 2003 to 2004 showed 
chronic complaint of left knee pain, tenderness, and crepitus 
diagnosed as osteoarthritis.  Treatment included pain 
medication and Synvisc injections.  In an October 2003 
treatment note the veteran reported left knee pain.  He 
reported walking approximately six miles a day during the 
course of his work as an electrician for the post office.  He 
denied any instances of instability, locking or buckling of 
either knee.  The examination showed mild knee effusion in 
the left medial compartment.  There was no warmth or erythema 
bilaterally.  There was no medial or lateral instability 
bilaterally.  There was a negative anterior and posterior 
drawer bilaterally.  Manual muscle testing was 5/5 
bilaterally.  There were no sensory abnormalities.  Deep 
tendon reflexes were 2+.  

Operative report from Frisco Medical Center dated in February 
2004 showed the veteran had total knee replacement due to his 
service connected degenerative arthritis.  

At a March 2004 VA examination, it was noted that the veteran 
got about fairly well with his cane.  The staples were still 
in the wound.  Movement was from 5 degrees of flexion 
deformity to further flexion of 60 degrees.  The veteran 
stated that he had the knee flexing about 75 degrees during 
the physical therapy workout earlier in the day.  The veteran 
estimated his range of motion preoperatively was 0 to 100 
degrees.  The surgery done consisted of a tricompartmental 
replacement.  Since his job had been of an electrician in the 
U.S. Post Office in downtown Dallas, he was on his feet a 
lot.  The examiner noted that it was too soon to know how 
much movement the veteran was going to have in his knee 
postoperatively.  

At a January 2005 VA examination, the veteran reported that 
since his surgery he had some pain.  He had to support 
himself going upstairs.  He did not use a cane.  He did not 
miss work and he was taking no medications.  The examiner 
noted the veteran did not have increased limitations with 
flare-ups on repetitive motion.  

The examination showed mild tenderness around the joint.  
There did not appear to be any effusion.  He could flex to 80 
degrees, had 0 degrees of extension without pain.  The 
prosthesis appeared to be stable on varus and valgus 
pressure, and on anterior and posterior pressure.  

At a June 2005 VA examination, the veteran reported pain in 
the knee as a 5 or 6 in severity.  He reported occasionally 
swelling of the knee, but it did not give way on him.  He 
occasionally wore a brace on the left knee with heavy work 
activity.  Range of motion of the left knee was 0 to 120 
degrees.  There was some medial tenderness, slight fluid 
about the knee, moderate crepitus with flexion, and no 
laxity.  

At his October 2007 Travel Board hearing, the veteran 
testified he was not taking any medication for his knee and 
was not seeing a physician regularly for the knee.  The 
veteran stated his condition had worsened due to his work as 
an electrician with the Post Office.  He testified he had to 
go up and down ladders, climb stairs, and had to push 
equipment around, to include a tool box.  He indicated he 
occasionally wore a knee brace for stability.  He stated he 
took over the counter medication for pain.  The veteran 
reported pain, stiffness, and loss of range of motion in his 
knee.  He testified that he had fatigue in his knee and 
missed approximately four days of work.  

At a January 2008 VA examination, the veteran reported his 
knee was aggravated by standing 30 minutes, walking 4 blocks, 
going up and down stairs, lifting over 25 pounds in weight, 
and driving over 45 minutes.  He was employed as an 
electrician for the post office.  His only current medication 
was that of Naproxen that he took twice a day and this did 
not seem to help.  X-rays by his private physician in 2005 
showed a satisfactory post operative left knee x-ray.  He 
wore a brace on the left knee at work.  The knee occasionally 
swelled but it did not give way on him.  He stated that when 
he walked there was a clicking noise in his knee.  

The examination showed there was moderate quadriceps and 
minimal hamstring weakness on the left.  There was medial and 
lateral tenderness, slight fluid about the knee, no crepitus, 
and no laxity.  The range of motion was from 0 to 100 degrees 
with pain.  The effect of this on his occupation was just 
that of knee pain with going up and down stairs at his job.  
There was no additional limitation following repetitive use 
times three and no additional limitation during flare-ups as 
this was not described.  There was no instability of the left 
knee.  X-rays of the left knee showed total knee replacement 
with good alignment and position; no evidence of prosthetic 
loosening or fracture; chronic appearing ossifications were 
noted along the lateral aspect of the knee; no significant 
soft tissue swelling.

From the period December 18, 2003 to February 19, 2004 

During this period, the veteran had findings of mild knee 
effusion with no medial or lateral instability.  At the March 
2003 VA examination the veteran was able to flex to 95 
degrees.  October 2003 VA treatment records showed negative 
anterior and posterior drawer testing bilaterally.  The 
medical evidence did not show range of motion which would 
warrant a compensable evaluation.  Therefore, an evaluation 
in excess of 20 percent during this period is not warranted.

From the period April 1, 2005

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of a 
schedular rating in excess of 30 percent for the veteran's 
left knee disability for this period.

The pertinent evidence of record, to include VA examinations 
reveals no evidence of ankylosis or nonunion of the tibia and 
fibula with loose motion.  Hence, an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262 is not 
warranted.  Further, inasmuch as the evidence is not 
reflective of limitation of motion severe enough to warrant 
even a zero-percent rating under Diagnostic Codes 5260 or 
5261, the provisions of VAOPGCPREC 23-97, VAOPGCPREC 9-98, 
and VAOPGCPREC 9-2004, are not application in this instance, 
and separate evaluations for extension and flexion are not in 
order.

Remaining for consideration is whether any further schedular 
increase for right leg disablement is warranted on the basis 
of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Here, 
however, the January 2008 VA examination found no additional 
functional loss of the left knee due to pain or flare-ups.  
There was no loss due to weakness, fatigability or 
incoordination.  Hence, in the absence of greater objective 
pathology or behavioral changes during motion, the Board 
finds that an increased rating is not warranted under DeLuca.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In February 2004, March 2006, and January 2008 letters the RO 
sent the veteran the required notice.  The letter 
specifically informed him of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The timing of the specific notice required by Dingess is 
harmless in this instance because an increased evaluation for 
the veteran's left knee disability claim has been denied.  
Any questions as to the disability rating or the effective 
date to be assigned are moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the February 2004, March 
2006, and January 2008 letters were in substantial compliance 
with the first and fourth requirements of Vazquez-Flores to 
the extent that the veteran was notified that he needed to 
submit evidence of worsening that could include specific 
medical evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
VA examinations involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination as well as at his hearing, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Finally, the Board notes that the September 2004 Statement of 
the Case containing the applicable rating criteria served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores, supra.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.

The veteran's VA treatment records, VA examinations, and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative have 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.




ORDER

For the time period from December 18, 2003 to February 19, 
2004, the criteria for an evaluation in excess of 20 percent 
for status post left medial meniscectomy/total knee 
arthroplasty is denied.

For the time period from April 1, 2005, an evaluation in 
excess of 30 percent for residuals of a total left knee 
replacement is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


